Citation Nr: 1205241	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  06-31 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling prior to May 25, 2010, and as 30 percent disabling thereafter.   

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected sciatic nerve injury, right.   

3.  Entitlement to an increased initial evaluation for service-connected right femur fracture, evaluated as noncompensable (0 percent disabling) prior to June 1, 2010, and as 10 percent disabling thereafter.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1984 to July 2005. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2010, the Board remanded the claims for additional development.   

In January 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected PTSD is shown to have been manifested by symptoms that include irritability, depression, sleep difficulties, nightmares, hypervigilance, social isolation, and an exaggerated startle response; and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not occupational and social impairment with reduced reliability and productivity.  

2.  Prior to June 1, 2010, the Veteran's service-connected sciatic nerve injury, right, is shown to have been productive of pain, some loss of strength, and some nerve impairment, but not moderately severe incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve.  

3.  As of June 1, 2010, the Veteran's service-connected sciatic nerve injury, right, is shown to have been productive of pain, some loss of strength, and some nerve impairment, with moderately severe atrophy, and moderately severe neuritis, but not severe incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve.  

4.  Prior to June 1, 2010, the Veteran's service-connected right femur fracture is shown to have been productive of pain, and impaired muscle strength and function, but not hip ankylosis, a limitation of thigh extension 5 degrees, a limitation of thigh flexion to 45 degrees, a limitation of rotation of the thigh or hip such that he cannot toe out more than 15 degrees, an inability to cross his legs, or a malunion of the femur.  

5.  As of June 1, 2010, the Veteran's service-connected right femur fracture is shown to have been productive of pain, and impaired muscle strength and function, but not a malunion of the femur, hip ankylosis, right hip limitation of flexion to 30 degrees, or limitation of abduction of, motion lost beyond 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  Prior to June 1, 2010, the criteria for an initial evaluation in excess of 20 percent for service-connected sciatic nerve injury, right, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).  

3.  As of June 1, 2010, the criteria for an evaluation of 40 percent, and no more, for service-connected sciatic nerve injury, right, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).  

4.  Prior to June 1, 2010, the criteria for the assignment of an initial compensable rating for right femur fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255 (2011). 

5.  As of June 1, 2010, the criteria for the assignment of an evaluation in excess of 10 percent for service-connected right femur fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluations

The Veteran asserts that he is entitled to increased initial evaluations for his service-connected PTSD, sciatic nerve injury, right, and right femur fracture.   

In July 2005, the RO granted service-connection for PTSD with depression and insomnia, and assigned a 10 percent evaluation, and granted service connection for sciatic nerve injury, right, and right femur fracture, with both disabilities evaluated as 0 percent disabling (noncompensable).  The RO assigned an effective date for service connection for all disabilities of August 1, 2005.  The Veteran appealed the issues of entitlement to increased initial evaluations.  In July 2008, the RO increased the Veteran's rating for his right sciatic nerve injury to 20 percent, with an effective date of August 1, 2005.  In August 2011, the RO increased the Veteran's rating for his PTSD to 30 percent, with an effective date of May 25, 2010, and increased his evaluation for his right femur fracture to 10 percent, with an effective date of June 1, 2010.  However, since these increases did not constitute full grants of the benefits sought, the increased initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

With regard to the history of the disabilities in issue, the Veteran's service treatment reports show that in March 2003, he sustained injuries in a boating accident that resulted in a transection of the proximal popliteal artery above the knee, the popliteal artery vein above the knee, a laceration of the sciatic nerve above the knee, with extensive skin, subcutaneous and muscle soft tissue injury, and a distal femur fracture, described as an open grade 3 supracondylar fracture.  His initial surgery included placement of 5.5 millimeter screws into the femur, with tubes for fixation.  He received extensive follow-up treatment and therapy, with psychiatric treatment and eight surgeries, to include a right knee arthroscopy in July 2003, and stump revision in December 2003.  In July 2004, he underwent a right below-the-knee amputation; the postoperative diagnosis noted a tibial nerve head neuroma and right anterior knee impingement.  VA pre-discharge examination reports, dated in February 2005, show that his wounds were noted to be healed, and that he had an abnormal gait with swinging of his right prosthetic leg.  The diagnoses included right leg amputation below the knee, and PTSD with insomnia, depression and anxiety.  The reports note a damaged sciatic nerve, with phantom limb pain, as well as muscle injury and skin graft wounds.  He reported symptoms that include nightmares, recurrent intrusive thoughts, depression, irritability, anxiety, and an occasional exaggerated startle response.  He was noted to be taking medications that included Effexor for control of his psychiatric symptoms.  There were global assessments of functioning (GAF) scores of "45-55," 60, and 68.  See 38 C.F.R. § 4.1 (2011).  

In addition to the disability evaluations on appeal, the Board notes that service connection is currently in effect for disabilities that include right below-the-knee amputation, lumbar spine disc disease, right knee repair, and skin grafts on the right leg on the lateral thigh and near the knee.  

A.  PTSD

At his hearing, held in January 2010, the Veteran testified that he was not currently receiving treatment for, or taking any medication for, control of his psychiatric symptoms.  He stated that he had previously taken medication, but that it resulted in detachment, clouded thinking, and difficulties in functioning with his family.  He stated that he was working with wounded veterans.  He reported that he had such symptoms as irritability, lack of sleep, and pain, that interfered with his interactions with other people.  He also reported panic attacks, isolating behavior, and memory impairment.  He stated that he was involved in his church, and that he had friends.  He denied suicidal thoughts and stated that he was able to maintain his hygiene.  The Veteran's spouse testified that the Veteran was forgetful and irritable, and that he rarely slept.

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board notes that the Veteran has been afforded diagnoses of psychiatric disorders other than PTSD.  In addition, the Veteran's representative has expressed concern about whether any of the Veteran's symptoms are the result of participation in combat, as opposed to his boating accident.  In its analysis, the Board has not attempted to dissociate any psychiatric symptoms from the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

1.  Prior to May 25, 2010

The relevant medical evidence is summarized as follows:

Reports from SOCOM (TriCare), dated between 2006 and 2007, and in August 2009, show that the Veteran was noted to have chronic PTSD with insomnia and depression, as well as a pain disorder associated with psychological and physical factors.  He was repeatedly noted to have a normal mental status, appearance, and affect.  There are multiple notations that there were no psychiatric symptoms.  He was noted to be taking Zolipidem for insomnia.  A May 2006 report notes incapacitating episodes of pain "once per week at least."  

A report from K.L.M., PhD., dated in July 2006, shows that the Veteran reported that he was working at a desk job eight hours per day, and that although he liked his job, he missed being a soldier, and that this was "a very poignant loss for him."  He reported daily pain, depression, insomnia, and anxiety.  He stated he took medications to control his pain symptoms and to allow him to sleep, but that he usually only slept two to six hours per night.  He report "foggy" thought processes with impairment of immediate and short-term memory, and difficulty concentrating.  He had difficulty making decisions, and got bound up in trivial details.  He was concerned over his performance at work, as his tasks often had to be postponed or given to others.  He reported considerable fatigue during the day and trouble staying awake.  He had irregular violent and disturbing nightmares.  He continued to exercise, but had difficulties due to his prosthesis, resulting in irritability and frustration.  On examination, he was alert and oriented.  He spoke clearly and articulately.  His affect was depressed, constricted and depressed.  Socially he was poised, polite and controlled, although he had an underlying tension.  Concentration was adequate.  The report contains Axis I diagnoses of major depression, single episode, moderately severe without psychotic features, and PTSD, and an Axis V diagnosis of a GAF score of 60.  The examiner stated that the Veteran's symptoms "are negatively impacting his life in social, occupational, and domestic spheres on a daily basis."  

A report from Mease Dundeon Hospital, dated in August 2006, shows evaluation for chronic pain syndrome.  The report notes phantom pains in the right foot, and neuropathic pain along the stump.  The Veteran also reported back pain which radiated to his right leg.  He reported having taken Neurontin for two years, three times a day, "the maximum dose, but never got any satisfactory pain relief."  He took Percocet for pain, and Ambien for sleep.  The assessments noted chronic pain syndrome involving the right below-knee amputation, notably neuropathic pain, neuroma formation, phantom limb pain, lower back pain, and PTSD associated with depression. 

A VA examination report, dated in June 2008, shows that the Veteran reported an increase in episodic depression and PTSD exacerbations over the past two years.  He reported that he had a good relationship with his wife and five children.  He was very involved in his church.  There was no history of suicide attempts or violence or assaultiveness.  He reported that he enjoyed hunting and spending time with his family.  There were no issues with alcohol or substance abuse.  On examination, he was neatly groomed and appropriately dressed.  Speech was unremarkable.  Affect was appropriate.  Mood was good.  Attention was intact.  He was oriented to person, time and place.  Thought process and thought content were unremarkable.  For judgment and insight, it was noted that he understood the outcome of behavior, and to understand that he has a problem.  He had erratic sleep patterns and often had to take Ambien or Lunesta to sleep.  He had intermittent nightmares.  He averaged four hours per night.  There were no hallucinations, no inappropriate behavior, and no obsessive or ritualistic behavior.  He had sporadic panic attacks, usually precipitated by being around water or boats, manifested by palpitations, diaphoresis, and a sense of impending doom.  There were no homicidal or suicidal thoughts.  Impulse control was good.  He was able to maintain minimum personal hygiene.  There was no problem with activities of daily living.  Remote, recent, and immediate memory was intact.  He had recurrent and intrusive thoughts of his accident, and made efforts to avoid thoughts, feelings, and conversation associated with his accident, and to avoid activities, places and people associated with his accident.  He had irritability, outbursts of anger, hypervigilance, and an exaggerated startle response.  He was noted to be working in a civilian desk job position in special operations.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 60.  The examiner stated that there was not total occupational and social impairment due to PTSD signs and symptoms, but that PTSD signs and symptoms resulted in deficiencies in mood.  There was not reduced reliability and productivity due to PTSD symptoms, and not occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  There were not PTSD signs and symptoms that are transient or mild, and a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  His PTSD symptoms were noted not to require continuous medication.  

The Board finds that the criteria for an initial evaluation of 30 percent have been met.  The evidence shows that the Veteran received psychiatric treatment into 2007, with use of medication for sleep difficulties.  The evidence also shows that the Veteran's symptoms included anger, irritability, hypervigilance, an exaggerated startle response, and significant sleep difficulties.  The Veteran's testimony is considered to be credible, and he has reported impaired thought processes impairment in immediate and short-term memory, difficulty concentrating, and fatigue.  In this regard, the Veteran has been noted to have a pain disorder associated with psychological and physical factors, and to the extent that his pain symptoms impact his psychiatric functioning, he is shown to have had significant difficulties adjusting to his prosthesis, to include pain, skin ulcerations, and cellulitis.  See e.g., statement from W.W., D.O., dated in February 2006.  The evidence clearly shows that the Veteran has impaired sleep due to his pain symptoms.  See e.g., July 2006 Tri Care report.  He has testified that his tasks often had to be postponed or given to others.  He has received two Axis V diagnoses of a GAF score of 60.  This score is evidence of moderate symptoms.  See QRDC DSM-IV at 47.  The Board therefore finds that the evidence is at least in equipoise, and that the evidence shows that the Veteran's PTSD symptoms are shown to have resulted in a definite impairment, and that the criteria for an initial evaluation of 30 percent for PTSD under DC 9411 have been met.  

For the entire time period on appeal, and evaluation in excess of 30 percent is not warranted.  The medical evidence has been discussed.  In addition, a VA examination report, dated in May 2010, is of record.  This report shows that the examination was performed on May 25, 2010.  The examiner stated that the Veteran's C-file was reviewed.  The report notes the following: there is no history of hospitalization for psychiatric symptoms.  The Veteran was not currently receiving treatment for psychiatric symptoms.  He reported that he had been married for 21 years, and that the relationship was doing well, although his spouse felt that he was holding back from telling his physicians about the extent of his pain.  He stated that he had five children, and that he was not getting along with his oldest son.  He reported social isolation, but that he frequently rode his bicycle with his family.  There was no history of suicide attempts or assaultiveness, and there was no issue with substance abuse or alcohol use.  On examination, he was clean and neatly groomed, and appropriately dressed.  Speech was unremarkable, spontaneous, clear and coherent.  Affect was normal and mood was good.  He was oriented to person, time and place.  Thought processes and thought content were unremarkable.  There were no delusions.  For judgment, he understood the outcome of behavior.  For insight, he partially understood that he had a problem.  He was noted to be "short with people," and to be irritable, and to avoid small talk while being all business.  There was no obsessive or ritualistic behavior.  He stated that he no longer had symptoms similar to those of panic attacks or episodes.  There were no homicidal thoughts, however, there was passive suicidal ideation.  Impulse control was good.  He was able to maintain personal hygiene, and there were no problems with activities of daily living.  Recent, remote and immediate memory were normal.  He had recurrent distressing dreams, difficulty sleeping, and irritability and outbursts of anger.  There was no appreciable behavioral disturbance other than changes in sleep pattern.  Primarily, he had increased irritability and isolation.  He was noted to be working full-time in middle management in a civilian position with a government agency.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 68.  The examiner stated that he was functioning reasonably well.  The examiner stated that there was not total occupational and social impairment due to PTSD signs and symptoms, that there was not PTSD signs and symptoms resulting in reduced reliability and productivity due to PTSD symptoms, but that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  A significant portion of his problems were related to phantom limb pain.  

The Board finds that the criteria for an initial evaluation in excess of 30 percent have not been met.  The Veteran's GAF scores of record range between 60 and 68, and they are evidence of mild to moderate symptoms.  See QRDC DSM-IV.  The medical reports show that there is no evidence of auditory or visual hallucinations, delusions, or other psychotic features, or suicidal or homicidal ideation, intent, or plan.  There is no evidence to show a substantial impairment of thought processes, speech, judgment, insight, or more than a mild impairment of memory.  As of the May 2010 VA examination, the Veteran had been working full-time in middle management for about two years.  He is not currently receiving medication or treatment for control of his psychiatric symptoms.  In addition, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are the other PTSD symptoms shown to have resulted in such impairment.  Accordingly, the Board finds that, overall, the evidence indicates that the Veteran's PTSD symptomatology is shown to have been representative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met under DC 9411.  

In summary, the Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than an initial 30 percent rating.  The Board therefore finds that the evidence does not show that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 30 percent under DC 9411.  See 38 C.F.R. § 4.7.  

B.  Sciatic Nerve Injury, Right

The Veteran asserts he is entitled to an initial evaluation in excess of 20 percent for service-connected sciatic nerve injury, right.  During his hearing, held in January 2010, the Veteran testified that his right sciatic nerve injury is manifested by symptoms that include pain from his back that radiated to his legs, as well as severe phantom limb pain that was incapacitating, and muscle pain.  He reported taking Percocet and Vicodin for his pain, and stated that he had difficulties sleeping due to his pain.  He also reported having spasms and cramping.  

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 8720.  Under DC 8520, a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 30 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  

Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a , DC's 8520, 8620, 8720 (2011).  

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a , DC's 8510 through 8540 (2011).  

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2011).  

When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31 (2011). 

The medical evidence is summarized as follows:

Reports from SOCOM (TriCare), dated between 2006 and 2007, and in August 2009, show that the Veteran was noted to have problems that included sciatic neuritis and limb pain.  He received a number of treatments for right limb pain, at times described as "shooting pain," or lower back pain radiating to the buttock, with some notations of chronic neuralgia, and skin infection.  The reports notes burning, tingling, numbness, and anesthesia.  Findings included thigh muscle cramps, muscle tightness, and atrophy of the thigh.  A May 2006 report notes incapacitating episodes of pain "once per week at least."  Some reports state that there was no thigh atrophy.  See e.g., reports dated in June and July of 2006.  Several reports state that there were no neurological symptoms.  See e.g., reports dated in March, May, and October of 2007.  

A report from Mease Dundeon Hospital, dated in August 2006, shows evaluation for chronic pain syndrome.  The report notes phantom pains in the right foot, and neuropathic pain along the stump.  The Veteran also reported back pain which radiated to his right leg.  He reported having taken Neurontin for two years, three times a day, "the maximum dose, but never got any satisfactory pain relief."  He took Percocet for pain, and Ambien for sleep.  The assessments noted chronic pain syndrome involving the right below-knee amputation, notably neuropathic pain, neuroma formation, phantom limb pain, lower back pain, and PTSD associated with depression. 

A VA examination report, dated in June 2008, notes use of medications that include Percocet prn (as needed) and Flexeril at night.  The report shows that the Veteran reported constant right leg pain, phantom limb pain, right knee pain, and sciatic pain.  He reported flare-ups of his pain two to three times per week, lasting from two minutes to eight hours.  He alternatively reported flare-ups of pain occurring once a week lasting one day.  On examination, there was 4/5 strength in the knees and hips.  There was no additional limitation of muscle function following repetitive use.  There was no atrophy in the lower extremities.  Deep tendon reflexes were intact.  There was sensory loss to pinprick and hyperesthesia to fine touch of the right lower extremity.  Following repetitive use, there was no additional range of motion loss in the lumbar spine due to pain, weakness, fatigue, lack of endurance, or incoordination.  The impressions included sciatica.  

A VA peripheral nerves examination report, dated in June 2010, indicates that the Veteran was examined on June 1, 2010.  The report notes use of medications that include Vicodin prn (as needed).  The report shows that the Veteran was noted to have a history of laceration to all nerves to the right lower extremity, with six inches of sciatic nerve, and three inches of peroneal nerve missing above a scar at the knee.  His symptoms were noted to include paralysis, weakness, numbness, and pain.  He reported losing five weeks of work in the past 12 months due to back and leg symptoms.  On examination, sensory testing of the right lower extremity was normal to vibration, and decreased to pain and light touch.  Reflexes at the right knee were 2+.  Strength at the knee was 4/5.  There was muscle atrophy, with the right thigh measuring 21/2 inches less in circumference than the left.  No joint functions were affected.  The Veteran was noted to be wearing a prosthesis.  The report notes L5-S1 radiculopathy, and phantom limb pain, with nerve dysfunction.  The report also notes moderate paralysis, neuritis, and neuralgia, with significant effects on occupation, manifested by decreased mobility, decreased strength, and lower extremity pain.  Effects on usual daily activities were "none" (feeding, bathing, dressing, toileting and grooming), "mild" (shopping and traveling, "moderate" (exercise and recreation), and "severe" (sports).  

A VA joints examination report, dated in June 2010, indicates that the Veteran was examined on June 1, 2010.  The report notes use of medications that include Vicodin prn (as needed).  The report indicates that the Veteran could stand for 15 minutes, and walk 1/2 mile, and that he used two canes intermittently, but not frequently.  

Prior to June 1, 2010, the Board finds that the evidence does not demonstrate that the Veteran's disability is shown to have been manifested by moderately severe incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve, such that an initial evaluation in excess of 20 percent is warranted under DC's 8520, 8620, or 8720.  Specifically, he is shown to have a long history of chronic pain, to include sciatic pain.  However, there are mixed findings as to atrophy, with no measurements.   In fact, there are scant findings prior to the June 2008 VA examination report.  The June 2008 VA examination report shows that there was 4/5 strength in the knees and hips, with no additional limitation of muscle function following repetitive use.  There was no atrophy in the lower extremities.  Deep tendon reflexes were intact.  There was sensory loss to pinprick and hyperesthesia to fine touch of the right lower extremity.  Following repetitive use, there was no additional range of motion loss in the lumbar spine due to pain, weakness, fatigue, lack of endurance, or incoordination.  There are no probative findings dated after the June 2008 VA examination report, and prior to June 1, 2010.  Given the aforementioned medical evidence, to include the findings (or lack thereof) as to muscle atrophy, strength, and sensation, the Board finds that it is not shown that the Veteran's neurological complications from his sciatic nerve injury are shown to have been manifested by moderately severe incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve, as contemplated by these diagnostic codes.  Accordingly, the criteria for an initial evaluation in excess of 20 percent have not been met under DC's 8520, 8620, or DC 8720.  

The Board finds that as of June 1, 2010, the evidence is sufficient to show that the Veteran's neurological complications from his sciatic nerve injury are manifested by symptomatology that more nearly approximates the criteria for an evaluation of 40 percent under DC 8620.  The Veteran has repeatedly been found to have neuritis.  Under 38 C.F.R. § 4.123, neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved.  In this case, the Veteran is shown to have a long history of neurological symptoms, to include phantom limb pain, and chronic pain.  He has a history of a loss of about six inches of the sciatic nerve.  The June 2010 VA examination reports shows that sensory testing of the right lower extremity was normal to vibration, and decreased to pain and light touch.  Reflexes at the right knee were 2+.  Strength at the knee was 4/5.  Of particular note, he had a demonstrated right thigh circumference that was 21/2 inches less than his left thigh, which the Board finds indicates moderately severe atrophy.  Accordingly, the Board finds that the evidence is at least in equipoise as to whether his sciatic nerve injury is productive of moderately severe neuritis, and affording the Veteran the benefit of all doubt, that the criteria for a 40 percent evaluation are shown to have been met as of June 1, 2010.  To this extent, the claim is granted.  The Board notes that the amount of any increased compensation which the Veteran will actually receive will be limited by the maximum combined rating allowed by the amputation rule which is 80 percent for the entire right leg disability.  38 C.F.R. §§ 4.68, 4.71a, DC 5161.  



C.  Right Femur Fracture

The following diagnostic codes are relevant:  

Under 38 C.F.R. § 4.71a , DC 5250, Hip, ankylosis of: Favorable, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction, warrants a 60 percent rating.  

Under 38 C.F.R. § 4.71a , DC 5251, Thigh, limitation of extension of: Extension limited to 5 degrees, warrants a 10 percent rating.  

Under 38 C.F.R. § 4.71a , DC 5252, Thigh, limitation of flexion of: Flexion limited to 45 degrees, warrants a 10 percent rating.  A 20 percent rating is warranted for a limitation of flexion to 30 degrees.  

Under 38 C.F.R. § 4.71a , DC 5253, Thigh, impairment of: Limitation of rotation of, cannot toe out more than 15 degrees, affected leg, or, limitation of, adduction of, cannot cross legs, warrants a 10 percent rating.  A 20 percent rating is warranted for Limitation of abduction of, motion lost beyond 10 degrees.  

Under Diagnostic Code 5255, Femur, impairment of, Malunion of: with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation. 

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of ankylosis and joint movement.  Hip flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees is considered normal. 

A.  Prior to June 1, 2010

The relevant medical evidence is summarized as follows:

Reports from SOCOM (TriCare), dated between 2006 and 2007, and reports dated in August 2009, show that the Veteran was noted to have complications from his amputation, to include a pain disorder and amputation neuroma.  These reports show that the Veteran reported "thigh bone pain."  A July 2006 report notes that an X-ray showed status post IM (intramedullary) nail distal femur fracture, HE stable, no significant malalignment.  The report notes that his femur fracture has healed well without malunion, although he had significant knee and hip stiffness that affected his gait and activities.  The X-ray report contains an impression noting post-surgical changes, resection of a portion of the fibula, and tiny lucencies in the distal femur along with slight osseous excrescences that were likely post-traumatic and postsurgical.  Another July 2006 report notes that the hip had flexion to 100 degrees, external rotation to 35 degrees, and extension to 0 degrees.  

A VA examination report, dated in June 2008, shows that the Veteran reported right leg pain, phantom limb pain, right knee pain and sciatic pain.  He reported flare-ups two to three times per week, lasting from two minutes to eight hours.  He alternatively reported one flare-up per week, lasting one day.  On examination, hip flexion and extension had 4/5 strength.  Muscle strength and function were impaired.  There was no additional limitation of muscle function following repetitive use.  The Veteran stated that he could not walk long distances; he presented on crutches.  He stated he was not wearing his prosthesis due to a painful neuroma.  There was no atrophy in the lower extremities.  Deep tendon reflexes were intact.  There was sensory loss to pinprick and hyperesthesia to fine touch.    

The Board finds that an initial compensable evaluation is not warranted.  There is no evidence to show that the Veteran's right femur fracture is productive of hip ankylosis, a limitation of thigh extension 5 degrees, a limitation of thigh flexion to 45 degrees, a limitation of rotation of the thigh or hip such that he cannot toe out more than 15 degrees, that he cannot cross his legs, or a malunion of the femur.  

With respect to possibility of entitlement to a compensable evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an initial compensable evaluation could be assigned on the basis of functional loss due to the veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, the findings do not support an initial compensable evaluation due to functional loss.  In this regard, the Board initially notes that service connection is in effect for disabilities in areas close to the right thigh, specifically, the right knee, the right sciatic nerve, and the low back.  When asked about his femur at his hearing, the Veteran primarily discussed his right knee symptoms.  However, compensation for those symptoms may not be awarded in association with his right femur disability.  See 38 C.F.R. § 4.14 (2011) (avoidance of pyramiding).  The Board must therefore confine its analysis to those symptoms shown to be associated with his right femur disability.  In this case, the Board's analysis of the Veteran's sciatic nerve injury is largely applicable here: the Veteran is shown to have a long history of chronic pain, to include sciatic pain.  However, there are mixed findings as to atrophy, with no measurements.  There are scant findings prior to the June 2008 VA examination report.  The June 2008 VA examination report shows that there was 4/5 strength in the hips, with no additional limitation of muscle function following repetitive use.  There was no atrophy in the lower extremities.  Deep tendon reflexes were intact.  There was sensory loss to pinprick and hyperesthesia to fine touch of the right lower extremity.  Following repetitive use, there was no additional range of motion loss due to pain, weakness, fatigue, lack of endurance, or incoordination.  X-rays have been noted to show that about 1/3 of the tibial shaft remained, with an intermedullary rod in the femur extending down to almost the level of the intercondylar groove of the femur, and a healed supracondylar fracture.  There are no probative findings dated after the June 2008 VA examination report, and prior to June 1, 2010.  

In summary, when the demonstrated ranges of motion in the right hip are considered together with the evidence showing functional loss -- to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy -- the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a compensable evaluation. 

B.  As of June 1, 2010

In August 2011, the Appeals Management Center (AMC) increased the Veteran's evaluation to 10 percent, with an effective date of June 1, 2010.  To the extent that the accompanying supplemental statement of the case indicates that evaluation for the Veteran's right femur fracture was not increased, this is clearly error.  

The only relevant medical evidence is found in three VA examination reports, dated in June 2010.  These include a joints examination report which shows that the Veteran's right hip had flexion to 115 degrees, extension to 0 degrees, right extension to 25 degrees, right abduction to 35 degrees, that he could cross his right leg over his left leg, and that he could toe-out more than 15 degrees.  There was no joint ankylosis.  

The Board finds that an evaluation in excess of 10 percent is not warranted.  There is no competent evidence to show that the Veteran has a malunion of the femur, or right hip ankylosis.  In addition, the recorded ranges of motion for the right hip do not show that the Veteran has the required limitation of motion to warrant a rating in excess of 10 percent.  Specifically, he is not shown to have right hip limitation of flexion to 30 degrees, or limitation of abduction of, motion lost beyond 10 degrees.  Based on the foregoing, the preponderance of the evidence is against the claim that the criteria for an evaluation in excess of 10 percent have been met, and an increased evaluation is not warranted.  

With respect to possibility of entitlement to a compensable evaluation under 38 C.F.R. §§ 4.40  and 4.45, the Board has also considered whether an initial compensable evaluation could be assigned on the basis of functional loss due to the veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.  However, the findings do not support an evaluation in excess of 10 percent due to functional loss.  In this regard, the June 2010 VA bone examination report notes that there is no history of osteomyelitis or bone neoplasm.  There is no fracture site motion.  There are no flare-ups of bone or joint disease.  Sensation was grossly intact to light touch.  Strength was 5/5 (there is also a finding of 4/5 strength in another examination report).  The Veteran was independent to bed mobility, standing from sitting, and bedside chair to bed transfer.  He could ambulate 200 feet without assistive device independently with normal cadence and stable gait pattern.  No skilled physical therapy intervention was indicated since he is independent with functional mobility.  He was noted to be very active and to participate in races.  There was no abnormal bone, or leg shortening.  He could stand 15 minutes, and walk 1/2 mile.  There were no constitutional signs of bone disease.  The Veteran had been employed between two and five years at his job, with five weeks lost over the past 12 months due to back and leg symptoms.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  X-rays from 2008 were noted to show that about 1/3 of the tibial shaft remained, with an intermedullary rod in the femur extending down to almost the level of the intercondylar groove of the femur, and a healed supracondylar fracture.  There were significant occupational effects (increased absenteeism) due to decreased concentration, decreased mobility, and pain.  Effects on usual daily activities were "none" (toileting, and grooming), "mild" (shopping, bathing, dressing), "moderate" (chores, recreation, traveling), and "severe" (exercise and sports).  

In summary, when the ranges of motion in the right hip are considered together with the evidence showing functional loss -- to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and muscle atrophy -- the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an evaluation in excess of 10 percent.  

D.  Conclusion

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  As shown in the discussion above, the Veteran's service-connected disabilities are contemplated and reasonably described by the rating criteria.  See id.  The Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for by the assignment of his schedular ratings.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  
Consequently, the Board finds that the available schedular evaluations are adequate to rate these disabilities.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.   

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. 

The Board does not find evidence that the Veteran's PTSD, sciatic nerve injury, right, or right femur fracture, should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period, except as noted.  





II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2011).  Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded VA examinations.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these examination reports are adequate for purposes of rendering decisions in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  



ORDER

An initial evaluation of 30 percent, and no more, for PTSD, is granted, subject to the laws and regulations governing the award of monetary benefits.

Prior to June 1, 2010, an initial evaluation in excess of 20 percent for service-connected sciatic nerve injury, right, is denied.  

As of June 1, 2010, a 40 percent evaluation, and no more, for service-connected sciatic nerve injury, right, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Prior to June 1, 2010, a compensable rating for service-connected right femur fracture is denied.  

As of June 1, 2010, an evaluation in excess of 10 percent for service-connected right femur fracture is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


